Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stabilizer bar attached to one or more of the first and second side walls of claim 24; and the layer of insulation of claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10, 12, 14, 16, 18 (FIG.19); and from FIGS.20-22, numerals 24, 28, 30, 32, 34, 42, 44, 48, 50, 54, 58, and 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Thompson et al. (2017/0217450) as seen with the anti-deformation plate (60) in FIGS. 5 and 8. 

    PNG
    media_image1.png
    285
    481
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art (FIGS.17-22) in view of Richmond et al. (5170717). 
The well known prior art of FIGS.17-22 discloses all of the limitations of claims 1 and 9 but lacks the recitation of: first and second stiffeners respectively attached to the first and second front coil-receiving plates of each of the front, rear, and inner assemblies (claim 1), the first and second stiffener extending across and substantially coupled to an outer face of, respectively, first and second coil-receiving plates (claim 9), and respectively attached to the first and second side walls (claims 1 and 9). 

    PNG
    media_image2.png
    360
    987
    media_image2.png
    Greyscale

Richmond et al. teach the use of stiffeners beneath a coil holding assembly (on an outer face of a plate of the coil assembly), specifically as seen in FIG.5 where transversely extending stiffeners (210, 212, 214, 216, 218, 220) are provided. The stiffeners are attached to the outer face of a plate (wall 62 comprising plate 188). Plate 188 is welded to side wall (200) aa are the stiffeners (Col 8, lines 33-40).  

    PNG
    media_image3.png
    308
    761
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided any or all of the coil assemblies of the prior art of FIGS.17-22 with stiffeners as taught by Richmond et al. attached to outer faces of the plates and welded to sidewalls in order to reinforce the structure and provide more support for coils therein. 
For claims 2-4 and 10, the stiffeners are U-shaped stiffeners.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al., as applied to claim 17 above, in view of Richmond et al. (5170717). 
Thompson et al. each coil holding assembly including stiffeners as recited. 
This feature is taught by Richmond et al. as seen in FIG.5 where transversely extending stiffeners (210, 212, 214, 216, 218, 220) are provided. The stiffeners are attached to the outer face of a plate (wall 62 comprising plate 188). Plate 188 is welded to side wall (200) aa are the stiffeners (Col 8, lines 33-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided any or all of the coil assemblies of Thompson et al. with stiffeners as taught by Richmond et al. attached to outer faces of the plates and welded to sidewalls in order to reinforce the structure and provide more support for coils therein. 

Claims 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art (FIGS.17-22), as modified and applied above. 
For claims 5-6, 11-12, the stiffeners of FIGS.17-22, as modified, are not L-shaped. 
It would have been an obvious matter of design choice to modify stiffeners of FIGS.17-22, as modified above, from a “U”-shape to an “L”-shape since applicant has not disclosed that the specific shape of the stiffener solves any stated problem or is for any particular purpose, and it appears that the U-shaped stiffeners would perform equally well. Moreover, such a modification would have involved a mere change in the shape/size of the component. A change of shape or size is generally recognized as being within the level of ordinary skill in the art.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art (FIGS.17-22) in view of Kissell (7077269). 
For claim 19, the well known prior art of FIGS.17-22 discloses all of the limitations but is silent on how the coil assembly is formed/manufactured, specifically lacks two overlapped plates. Namely, FIGS. 17-22 lack each coil assembly including 
the first coil-receiving plate including a first bottom foot extending toward the second coil-receiving plate, 
the second front coil-receiving plate including a second bottom foot extending toward the first coil-receiving plate, 
the first bottom foot being longer than the second bottom foot, and 
the first bottom foot and the second bottom foot being attached in an overlapping configuration.  
Kissell (7077269) teaches forming a trough by overlapping two plates (FIGS.13-15). More specifically, as seen in FIG.15, Kissell shows first and second plates (34,38) each plate having a bottom foot (36A,36B) extending toward the opposite plate. One foot (36B) being longer than the other foot (36A), where the two feet are attached in an overlapping configuration. 

    PNG
    media_image4.png
    395
    677
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have formed the coil assembly of FIGS.17-22 by providing two plates each with a bottom foot, one foot being longer than the other, where the feet are used to attach overlapping adjoining plates as taught by Kissell as an obvious manufacturing expedient to achieve the same predictable result of forming the trough. 
The claim would have been obvious because the substitution of one known method of manufacture for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Courts have recognized that it would have been obvious to substitute one known element, step, or process of manufacture for another that performs the same function, where the results of the substitution would have been predictable. 
For claim 20, the longer first bottom foot is overlapped by the shorter second bottom foot.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art (FIGS.17-22). 
For claim 21, FIGS. 17-22 do not disclose welding the shorter second bottom foot to the longer first bottom foot. 
The examiner takes official notice that welding two structural vehicle components together is well known in the prior art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the feet of FIGS.17-22 by welding because this creates a permanent, secure connection in comparison to other forming methods, such as mechanical fastening, that can require a more time consuming operation to be carried out for manufacture.
Further, the applicant should be aware of MPEP 2113, which provides that the method of forming or producing a product in an apparatus claim is not germane to the issue of its patentability.
Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product in a product-by-process claim is unpatentable even though the prior product was made by a different process. No distinctive structural characteristics is recited in the claim and provided to the final product of the present invention than is disclosed in the combination of the prior art references as set forth above. 


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art (FIGS.17-22), as modified above (with Richmond et al.), and further in view of Thompson et al. (2017/0217450).
For claims 13-16, FIGS.17-22, as modified, fails to provide for an anti-deformation plate extending transversely to the stiffeners. 
Thompson et al. teaches a plurality of anti-deformation plates (support plates 60) as seen in FIGS. 5 and 8. The plates extend transversely to a lateral direction of the vehicle and transverse to base member (52). The support plates are spaced apart along the length of the trough and provide rigidity thereto. 

    PNG
    media_image1.png
    285
    481
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach anti-deformation plates as taught by Thompson et al. along any or all of the coil holding assemblies of FIGS.17-22, as modified, in order to provide additional rigidity to the structure. 

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art (FIGS.17-22) in view of Kissell (7077269) and further in view of Richmond et al. 
For claim 22, FIGS.17-22 of the well known prior art disclose all of the recited features including each plate being articulated (bent) away from the trough and center sill (to form the holding assembly in a mirror image fashion).
FIGS.17-22 lack, for each coil holding assembly, a lower edge of one (first) plate substantially coupled to the inner or outer face of the other (second) plate and vice versa (plates overlapped); and stiffeners coupled to the outer face of each plate. 
Regarding the plates articulated (bent) away and coupled (overlapped), Kissell (7077269) teaches forming a trough by overlapping two plates (FIGS.13-15). 
More specifically, as seen in FIG.15, Kissell shows first and second plates (34,38) each plate articulated away from the trough (36A,36B) in a mirror image, where a lower edge of one plate is connected to the other plate in an overlapping configuration. 

    PNG
    media_image4.png
    395
    677
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have formed the coil assembly of FIGS.17-22 by providing two plates attached overlapping adjoining plates as taught by Kissell as an obvious manufacturing expedient to achieve the same predictable result of forming the trough. 
The claim would have been obvious because the substitution of one known method of manufacture for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Courts have recognized that it would have been obvious to substitute one known element, step, or process of manufacture for another that performs the same function, where the results of the substitution would have been predictable. 
As modified, the prior art of FIGS.17-22 lacks stiffeners. 
Richmond et al. (5170717) teach the use of stiffeners beneath a coil holding assembly (on an outer face of a plate of the coil assembly), specifically as seen in FIG.5 where transversely extending stiffeners (210, 212, 214, 216, 218, 220) are provided. The stiffeners are attached to the outer face of a plate (wall 62 comprising plate 188). Plate 188 is welded to side wall (200) aa are the stiffeners (Col 8, lines 33-40).  

    PNG
    media_image3.png
    308
    761
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided any or all of the coil assemblies of the prior art of FIGS.17-22, as modified, with stiffeners as taught by Richmond et al. attached to outer faces of the plates and welded to sidewalls in order to reinforce the structure and provide more support for coils therein. 
For claim 25, the well known prior art (FIGS.17-22, as modified) shows multiple pairs of inner coil holding assemblies. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art (FIGS.17-22), as twice modified above with regard to claim 22, and further in view of Thompson et al. 
For claim 23, Thompson et al. teaches a plurality of anti-deformation plates (support plates 60) as seen in FIGS. 5 and 8. The plates extend transversely to a lateral direction of the vehicle and transverse to base member (52). The support plates are spaced apart along the length of the trough and provide rigidity thereto. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach anti-deformation plates as taught by Thompson et al. along any or all of the coil holding assemblies of FIGS.17-22, as twice modified, in order to provide additional rigidity to the structure. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art (FIGS.17-22), as twice modified above with regard to claim 22, and further in view of Landrum. 
For claim 24, the well known prior art (FIGS.17-22), as modified, lack a stabilizer bar substantially coupled to one or more of the coil-receiving tops and to the first and second side walls, a feature taught by Landrum (8366361) as seen with bars (110) in FIG.23.  

    PNG
    media_image5.png
    233
    703
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide stabilizer bars (110) as taught by Landrum for use at the coil-receiving tops of FIGS.17-22, as twice modified, in order to act as dunnage and further securement of coils/loads within the coil holder assemblies. 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art (FIGS.17-22), as twice modified above with regard to claim 22, and further in view of Richmond et al. (5170717). 
The well known prior art, as modified, is silent on the use of a removable roof or insulation.
Farrar (2977900) discloses a removable cover for railroad car (FIG.1). The removable roof circumscribes a roof void such that when the removable roof is positioned on top of the first and second side walls steel coils held in the holding assemblies fit within the roof void. Additionally, around the periphery of the roof void a layer (28, FIG.6) of insulation is provided. 

    PNG
    media_image6.png
    320
    511
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a removable roof and insulation as taught by Farrar for use with the device of FIGS.17-22, as twice modified, in order to protect the coils from the elements. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the well known prior art (FIGS.17-22), as twice modified above with regard to claim 22, and further in view of Richmond et al. 
For claim 28, Richmond et al. teach a removable cover having a plurality of sections of different height. Specifically, Richmond et al. include two sections having a lower height over each of the outer-coil holding assemblies and a section having taller height between the two sections having lower heights.

    PNG
    media_image7.png
    431
    782
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a removable roof with sections with varying heights as taught Richmond et al. use with the device of FIGS.17-22, as twice modified, in order to protect the coils from the elements. 
FIGS.17-22, as thrice modified, lacks the two of sections of taller height being over each of the outer coil-holding assemblies. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the taller height sections over the outer coil-holding assemblies and the sections of lower height therebetween because the mere reversal of parts has been held by the court to be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616